Case 1:19-cr-10463-ADB Document 30-12 Filed 07/08/20 Page 1 of 2




               Exhibit K
               Case 1:19-cr-10463-ADB Document 30-12 Filed 07/08/20 Page 2 of 2




From: Richard            REDACTED
Date: February 12, 2020 at 7:23:45 AM PST
To: Karen Littlefair     REDACTED
Subject: LAST SEMESTER RESULTS

       My last semester results Mum, I received the parcel and the suits, shirts and the shoes were the best.
       God bless you so much. Am grateful for your love and care.


                                      2019/2020 Sep/Dec
                                      Cumulative     Code                   Course Title           Marks Grade
                                                                     REDACTED




                                                           1
